Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547. AUSTIN, TEXAS 78711-25-17
                                                   wwtv.txcourts.gov/3rdcoa.aspx
                                                          (512) -163-1733




JEFFL ROSE. CHIEF JUSTICE                                                          JEFFREY I"). KYLE. CLERK
DAVID PUR YEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON BOURLAND,JUSTICE
                                         August 13,2015


The I lonorablc Joanna Stalon
District Clerk
Bell Count\>Courthouse                                                             ^RECEIVED \
P. O. 80*909                                                                           AUG 2 6 2015
BcltoirfTX 76513
  r^LIVERED VIA E-MAIL *                                                           \
                                                                                    THIRD COURT OF APPEALS
                                                                                       JEFFREYS KYLE /

RE:      Court of Appeals Number:     03-14-00274-CV
         Trial Court Case Number:     267.438-C

Style:     Archie Scaife
           v. The State of Texas



Dear Honorable Joanna Staton:


         Enclosed, with reference to the above cause, is the mandate ofthis Court. Please file and
execute in the usual manner. Your cooperation in this regard is appreciated.

        In addition, as required by Texas Government Code, Sec. 51.204(d), the trial court clerk
is notified that wc will destroy all records filed in respect to this case with the exception of
indexes, original opinions, minutes and general court dockets no earlier than six (6) years from
the date final mandate is issued.

                                                       Very truly yours,




                                                       By: Amy Strother. Deputy Clerk


cc;      Mr. Bob D. Odom
      J Mr. Archie Scaife
                                         MANDATE

THE STATE OF TEXAS

TO THE 169TH DISTRICT COURT OF BELL COUNTY, GREETINGS:

Trial Court Cause No. 267,438-C

         Before our Court of Appeals fortheThird District of Texas on June 3, 2015, thecause on
appeal to revise or reverse your judgment between

                                Archie Scaife


No. 03-14-00274-CV              v.


                                The State of Texas


Was determined, and therein our Courtof Appeals made its order in these words

This isan appeal from the judgment signed by the trial court on March 27,2014. Having
reviewed the record and the parties' arguments, the Court holds that there was no reversible error
in the judgment. Therefore, the Court affirms the trial court's judgment. Because appellant is
indigent and unable to pay costs, no adjudication of costs is made.
Wherefore, we command you to observe the order ofour Court of Appeals in this behalf and in
all things have the order duly recognized, obeyed, and executed.

   %**J*0f"2'?%                                 Witness the Honorable Jeff L. Rose, Chief Justice of
 /iV*T"NN&\                                     the Court of Appeals for the Third District of Texas,
 ifo/        iS         x-*&%                   witn me seal oftne Court affixed in the City ofAustin
    •^        •            ~                    on Thursday, August 13,2015.


        ""/.•III.MIU^
                                                JEFFREY D. JeYLE, CLERK

                                                By: Amy Strother, Deputy Clerk
                                           BILL OF COSTS

              TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                           No. 03-14-00274-CV


                                               Archie Scaife


                                                       v.



                                             The State of Texas
                     (No. 267.438-C IN 169TII DISTRICT COURT OF BELL COUNTY)

Type of Fee                           Charges        Paid             By
REPORTER'S RECORD                         SI 25.00   UNKNOWN
REPORTER'S RECORD                         SI 28.90   UNKNOWN
CHAPTER 51 SUPREME COURT FEE              S50.00     INDIGENT
FILING                                   SI 00.00    INDIGENT
INDIGENT                                  S25.00     INDIGENT
STATEWIDE EFII.ING FEE                     S20.00    INDIGENT




               Balance of costs owing to the Third Court of Appeals, Austin, Texas: 0.00

              Court costs in this cause shall he paid asper the Judgment issued by this Court.

          I, JEFFREY I). KYLE, CLERK OF THE THIRD COURT OF APPEALS OF THE
     STATE OF TEXAS, do hercbv certify that the above and foregoing is a true and correct copy ol
     the cost bill of THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS,
     showing the charges and payments, in the above numbered and styled cause, as the same appears
     of record in this office.

                                                     IN TESTIMONY WHEREOF, witness my hand
                                                     and the Seal of the COURT OF APPEALS for the
                                                     Third District of Texas on August 13, 2015.
                           Ytn%

                                                                 /;
                                                     JEFFREY D./KYLE, CLERK
           •"l,i.,v„,y:'
                                                     By: Amy Strothcr, Deputy Clerk
v~. -
         Court of Appeals                           OFFICIAL BUSINESS
                                                    STATE OF TEXAS          g«
                                                                                     Jtt-VSSWS; U.S.POSTAGE»PITNEYBOWES
                                                    PENALTY FOR
                  Third District                    PRIVATE USE
        P.O. BOX 12547. AUSTIN. TEXAS 78711-2547                                     •i^:-|t?r^^ ZIP 78701 $000.41°
                                                                                                     0001401603AUG       13 2015




                                                                                                       RECEIVED
                                                   MR. ARCHIE SCAIFE                                   AUG 2 6 2015
                                                   TDCJ ##1582863
                                                                                                     THIRDCOURTOFAPPEALS S
                                                                                                            U""IT _'
                                                         nix:;              772       DC    1             BBB3 / 2 3

                                                                          RETURN       TO       SENDER
                                                                NOT   DELIVERABLE               AS   ADDRESSED
                                                                          UN ABLE      TO       F ORWARS

                                                          5C:    7871X254747                    * 1793 -09447-23-15
                                                                .liIiili]ll.|^|l|iilJJJlJ|IJHjh»jijjj.,.IHJIilll|k«j«},l||l